KeewiN, J.
The facts in the case appear from the return to the writ of certiorari. An appeal was taken by the city of Hudson from the equalization made by the county board of St. Croix county for the year 1913. Certain proceedings were bad upon said appeal pursuant to an order and notice by Nils P. Haugen, chairman of the Wisconsin tax commission, sitting and acting alone, which proceedings resulted in an alleged decision made July 10, 1914, purporting to review said county assessment and relative valuation of taxable property in the taxing districts in said county. On April 13, 1915, the alleged decision of the tax commission of July 10, 1914, was set aside and held to be void by this court for reasons stated in the opinion. State ex rel. Ruemmele v. Haugen, 160 Wis. 494, 152 N. W. 176. After the above decision of this court and on the 21st day of July, 1915, the tax commission proceeded with the discharge of its duties on said appeal and made an order reciting that the city of Hudson bad taken its appeal and that the tax commission bad attempted to act on the appeal, but that the proceedings taken were void and that the appeal was still pending, as no valid determination of it bad been made, and ordered that the preliminary bearing on appeal be bad at the city of Hudson on August 20, 1915. Notice of the bearing was given and proceedings bad, resulting in the making of a final de-*446cisión November 23, 1915. The writ of certiorari is to review tbis decision.
1. The main contention here is that the tax commission lost jurisdiction by its first proceedings as determined by this court (160 Wis. 494, 152 N. W. 176), and could not thereafter by any subsequent act acquire jurisdiction, hence all subsequent orders, decisions, and doings of the tax commission were void and of no effect.
Counsel refer to many cases in this and other courts to' the effect that when a court loses jurisdiction of a case the jurisdiction cannot be restored by any action of the court, and that on certiorari reversal for want of jurisdiction ends the case.
We are of opinion that none of the authorities cited apply to the case before us. In the instant case the tax commission never lost jurisdiction of the appeal. The appeal was regularly brought before the commission, and remained there notwithstanding that certain acts were done and proceedings had beyond the jurisdiction of the tax commission by members of it. In the former proceeding the tax commission never complied with sec. 1077/, Stats., therefore never got jurisdiction to further act upon the appeal, hence all proceedings were void. 160 Wis. 494, 152 N. W. 176. But this did not divest the commission of jurisdiction of the appeal. The void acts left the situation as though the commission had never attempted to act upon the appeal. The tax commission was bound to proceed with the hearing on appeal in the manner provided by statute, and until it so proceeded the appeal was pending and its duty unperformed.
We are therefore convinced that the proceedings held void in 160 Wis. 494, 152 N. W. 176, did not divest the tax commission of jurisdiction of the appeal.
2. The next question presented is whether the commission proceeded regularly in the second proceeding after the appeal *447and return of tbe record in State ex rel. Ruemmele v. Haugen, 160 Wis. 494, 152 N. W. 176. Tbe learned trial judge below in a written decision said:
“If the tax commission bad a duty to perform in reference, to tbis appeal, it could not perform tbat duty simply by conducting a void proceeding and making a void decision. The setting aside of tbat void decision could not constitute a performance of the duty witb wbicb the tax commission was charged nor defeat the right of appellant to have its appeal determined. No such question was involved nor determined in the certiorari proceeding. The judgment in tbat proceeding simply determined tbat the commission bad not performed the duty imposed on it by statute. The certiorari did not bring up or review any other question. People ex rel. Robinson v. Ferris, 36 N. Y. 218. I am satisfied tbat the decision of the tax commission sought to be set aside in tbis proceeding is valid and tbat the writ of certiorari should be dismissed upon the merits witb costs.”
A careful examination of tbe record convinces us tbat tbe trial judge was right in so bolding.
But it is argued by counsel for appellants tbat tbe commission on tbe second bearing did not comply witb sec. 1077/, in tbat it did not determine whether such appeal should be entertained or dismissed, and did not make up tbe issues between tbe parties to such appeal as provided by tbe statute. It is said tbe record does not show tbat tbe bearing was adjourned from September 10th to September 21st, tbe date of' tbe order. Tbe point is not well made. Tbe order recites tbat tbe bearing was adjourned from tbe 10th to tbe 21st, and in tbe absence of anything in tbe record to contradict such recital is sufficient. It is also said tbat there is nothing in tbe record to show tbat tbe order was made at tbe bearing on tbe 21st. It bears date on tbe 21st, and tbis, together witb tbe recital tbat tbe bearing was adj ourned to tbat date, is sufficient.
*448It is also clear that tbe commission sufficiently made up tbe issues. Tbe commission ordered
“That tbe appeal of tbe city of Hudson from tbe equalization made by tbe county board of St. Croix county for tbe year 1913 be and tbe same is hereby entertained and that a review and redetermination of tbe relative value of tbe taxable property of tbe several assessment districts of said county be granted as prayed for.
“That such a review be made by and under tbe direction of tbe Wisconsin tax commission as provided by secs. 1077e and 1077Í of tbe statutes, and that tbe same extend to all towns, cities, and villages in said county and to all the taxable property therein and be completed within four months from tbe date hereof.” ... '
True, tbe issues might have been defined with more particularity, but tbe order in that regard was sufficient compliance with tbe statute.
3. It is further contended that there was no competent evidence adduced at tbe preliminary bearing or any adjournment thereof sufficient to warrant tbe commission in finding that injustice had been done to any assessment district. This contention is' untenable. Tbe tax commission under the statute is vested with very broad powers in respect to ascertaining tbe value of tbe different kinds of property in tbe taxing districts. Secs. 1077a to 1077Z, Stats.
Tbe statutes also make it tbe duty of tbe tax commission to collect from time to time statistics of recorded sales of real estate in each county and of tbe assessed valuation of lands included in such sales. Secs. 1007, 1008. Sec. 1009 also provides for tbe compiling and preservation of statistics bearing on sales. All this information provided for by statutes respecting valuations of property may be used by tbe tax commission in tbe performance of its duties. In bearings by such bodies as tax commissions tbe same strict formalities which obtain in courts of law or equity are not required. There is much acquired expert knowledge which *449the commission may apply to facts in evidence in reaching its determination. Chicago & N. W. R. Co. v. Railroad Comm. 156 Wis. 47, 145 N. W. 216, 974; Foster v. Rowe, 128 Wis. 326, 107 N. W. 635.
4. It is further insisted that the law requires a speedy determination of the matter by the tax commission, and the failure of the commission to do so rendered the redetermination of the apportionment void.
The question under this head is, Did the delay occasioned hy the proceedings had, including the appeal to this court, divest the commission of jurisdiction? This turns on the provisions of the statutes, secs. 1077c, 1077&, and 1077;'. True, the delay in this case was more than ordinary, hut the turn which the case took seems to have necessitated the delay, at least in greater part. Sec. 1077c requires the appeal to be taken within four months. Sec. 1077¿ requires the county clerk “without delay” to prepare a certified copy, etc.; and sec. 1077; requires the tax commission to make its final decision within four months from the making up of the issues upon preliminary hearing. We are of opinion that these statutes must be regarded as directory. State ex rel. Burnham v. Cornwall, 97 Wis. 565, 73 N. W. 63; State v. Zillmann, 121 Wis. 472, 98 N. W. 543; State ex rel. Johnson v. Nye, 148 Wis. 659, 135 N. W. 126; Application of Clark, 135 Wis. 437, 115 N. W. 387; State ex rel. Cothren v. Lean, 9 Wis. 279.
It follows that the judgment of the court below is right and should he affirmed.
By the Court. — Judgment is affirmed.